     Case 5:13-cv-28160 Document 116 Filed 01/31/19 Page 1 of 1 PageID #: 695



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


JAMES RIVER EQUIPMENT, VIRGINIA, LLC,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 5:13-cv-28160

JUSTICE ENERGY COMPANY, INC.,

                              Defendant.



                                            ORDER

        The Court has reviewed the Motion to Intervene by the United States of America

(Document 115), wherein the United States requests to intervene in this matter to recover the civil

penalty imposed on the Defendant. After careful consideration, the Court ORDERS that the

Motion be GRANTED and that the United States be permitted to appear as an intervening party.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to any

unrepresented party.

                                             ENTER:         January 31, 2019
